IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,279-01


                   EX PARTE TRAVIS WADE COLEMAN, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 66103-A IN THE 23RD DISTRICT COURT
                             FROM BRAZORIA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty-three years’ imprisonment. The First Court of Appeals affirmed his conviction.

Coleman v. State, No. 01-13-00038-CR (Tex. App.—Houston [1st Dist.] 2014).

        Applicant contends, among other things, that appellate counsel failed to inform him that his

conviction had been affirmed. Appellate counsel filed an affidavit with the trial court, and the trial

court recommended that we grant Applicant an out-of-time petition for discretionary review. Ex
                                                                                                      2

parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in cause number 01-03-00038-

CR that affirmed his conviction in cause number 66103 from the 23rd District Court of Brazoria

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues. Applicant’s remaining grounds are dismissed. Ex

parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: November 26, 2014
Do not publish